Citation Nr: 9908679	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for residuals of cervical spine surgery 
performed at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In his May 1997 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, in a response to an 
inquiry by the RO, received in December 1997, the veteran 
indicated that he instead sought a hearing before an RO 
hearing officer.  Such a hearing was conducted in February 
1998, and the testimony from that hearing is discussed below.  
See also 38 C.F.R. § 20.704(e) (1998).


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran incurred additional disability as a result of 
cervical spine surgery performed at a VA facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for residuals of cervical 
spine surgery performed at a VA facility is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a case 
where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In the present case, the veteran has contended that he 
incurred additional disability, including neuropathy of the 
upper extremities, following VA cervical spine surgery in May 
1994.  During his February 1998 VA hearing, he also 
complained of neck pain, swelling, and headaches, and he 
testified that several VA doctors had told him that his 
reported symptoms were secondary to his cervical spine 
surgery.

The Board has reviewed the medical evidence contained in the 
veteran's claims file and observes that, in February 1994, 
the veteran complained that his cervical spine was pressing 
against a nerve in his neck that caused severe headaches and 
he wished to obtain a medical opinion as to whether to have 
surgery.  At that time, the veteran specifically complained 
of headaches, neck pain radiating bilaterally to the upper 
extremities, left greater than right, with paresthesia in the 
fingers of both hands for five years.  He reported a 
progressive worsening since December 1993 especially 
persistent numbness in the fingers and he indicated that he 
was unable to hold a cup and cigarettes.  Reportedly, a 
December 1993 MRI demonstrated severe ridge cortex formation 
compressing the cervical cord and narrowing of C3-C6 neural 
foramina.  The assessment was compression of cervical cord 
with foramen narrowing and a neurosurgery consultation was 
recommended.  On neurosurgery consultation in March 1994, the 
veteran complained of a 6 month history of radiating neck 
pain; a history of paresthesia was noted.  It was reported 
that testing of the cervical spine revealed cervical stenosis 
at C3-C6, worse at C4-C5 on the left and a bone spur at C4-C5 
on the left.  The assessment was cervical radiculopathy due 
to cervical stenosis and C5 root compression.

In May 1994, the veteran was admitted to the VA Medical 
Center (VAMC) in Kansas City, Missouri with complaints of a 
five month history of worsening dysesthesia in both hands, 
left greater than right, and intermittent neck pain 
occasionally radiating into both shoulders and hands.  He 
underwent a posterior cervical decompressive laminectomy, 
with fusion.  The veteran was noted to have recovered well, 
without complications, but "some increasing paresthesias in 
his arms bilaterally" were noted subsequent to the surgery.  
The veteran was discharged in good condition.  

The veteran was admitted to the Wichita VAMC on May 25, 1994, 
for a ruptured seroma of the posterior neck.  Apparently, the 
veteran was bending over when he experienced a large release 
of fluid from his posterior neck.  The veteran underwent 
irrigation and secondary closure of the neck wound.  There 
was apparently some subsequent increased drainage around the 
wound site and the veteran was readmitted to the Kansas City 
VAMC on May 27, 1994, with a diagnosis of wound dehiscence.  
He denied neck pain, weakness to the arms and legs, and 
dysesthesia.  No surgical procedures were performed during 
this hospitalization.

Several subsequent VA medical records reflect the veteran's 
continued complaints of alleged complications from the May 
1994 surgery.  In an October 1994 progress note, the veteran 
reported having no change in sensation or motor, but had had 
clicking and popping in his neck; it was noted that the 
veteran had numbness in the right finger and little finger 
before and after the surgery.  A November 1994 treatment 
record indicates that the veteran had complained of pain in 
the little and ring fingers and a "numb and tingling 
sensation" that was worse following his cervical spine 
surgery; the examiner noted findings compatible with left 
ulnar nerve entrapment at the elbow joint without axon 
degeneration.  In February 1995, the veteran reiterated his 
complaint of numbness and tingling in both hands which was 
worse since the May 1994 surgery; he reported that his 
headaches had improved since the surgery.  Examination of the 
neck revealed a healed scar on the posterior neck and a gap 
where the sutures did not hold with secondary healing; 
neurological examination revealed a normal sensory 
examination and weak finger abduction bilaterally with 
strength in the upper extremities reported to be otherwise 
normal.  A March 1995 psychiatric record reflects the 
veteran's complaints of wound dehiscence as a complication 
from the surgery.  

The veteran's medical records were reviewed by a VA doctor in 
June 1996.  In a medical opinion from that date, the doctor 
noted that the veteran had symptoms of the neck and hands 
prior to the May 1994 surgery and that the veteran's 
subsequent wound dehiscence had been noted to heal without 
complications.  In conclusion, this doctor found that the 
veteran's bilateral ulnar nerve symptoms had their origin at 
the elbow level by entrapment and that there was "no 
acceptable evidence" that the veteran's current symptoms of 
the arms and hands were due to complications from his 
cervical spine surgery.

In a September 1996 progress note, it was reported that nerve 
conduction studies (NCS) of the veteran's right upper 
extremity revealed findings that were compatible with right 
ulnar nerve entrapment at the elbow without axon degeneration 
and there was no significant change when compared to a 
December 1994 study.  It was reported that electromyography 
(EMG) sampling of the anterior myotome supplied by right C5-
T1 failed to reveal any significant abnormal myopathic or 
neuropathic sign.  Subsequent NCS of the left upper extremity 
in September 1996 were reportedly not reflective of 
entrapment sign by the tested nerve.

The Board also observes that a February 1997 VA treatment 
record contains a notation of the veteran's complaints of 
numbness in his ring and little fingers of both hands since 
his cervical spine surgery.  The examining physician rendered 
a diagnosis of cervical fusion but did not comment on the 
etiology of the veteran's reported numbness of the fingers.

In this case, while there is medical evidence showing 
treatment for pain and numbness in the upper extremities 
subsequent to the veteran's May 1994 cervical spine surgery, 
there is no competent medical evidence or opinion of record 
indicating a relationship between the veteran's claimed 
disorder and treatment by the VA.  Specifically, he has 
submitted no competent medical evidence to the effect that 
his current disorder was incurred or aggravated as a result 
of any incident of VA treatment or hospitalization.  Indeed, 
the only evidence of record suggesting such a relationship 
between the disorder and VA treatment is the veteran's lay 
opinion, as indicated in the testimony from his February 1998 
VA hearing.  

However, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise to 
render a competent opinion regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  While he reported during his 
February 1998 VA hearing that several VA doctors had 
suggested a link between his disorder and cervical spine 
surgery, the Board would point out that a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, 
while the Board observes that the veteran's complaints of 
upper extremity symptoms allegedly resulting from his surgery 
are noted in several VA treatment records, the Board would 
point out that evidence which is simply information recorded 
by a medical examiner and unenhanced by any additional 
medical commentary by that examiner does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for residuals of cervical spine surgery performed at a 
VA facility is well grounded.  Since this claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that when an RO does not specifically address the 
question of whether a claim is well grounded but, instead, 
proceeds to adjudication on the merits, "there is no 
prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

Additionally, the Board is not aware of the existence of 
additional relevant evidence that could serve to render the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
residuals of cervical spine surgery performed at a VA 
facility is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


